Citation Nr: 1424506	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 through September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2006, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In a January 2008 decision, although the Board determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus, those claims were denied on the merits. 

The Veteran subsequently appealed these matters to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted a Joint Motion for Remand (Joint Motion) for the Board's compliance with instructions set forth in the Joint Motion.  Under the parties' Joint Motion, the Board was directed to provide a determination as to whether the lay statements in the claims file are credible to establish continuity of the Veteran's symptomatology since service.  The Board was further directed that, if it determined the lay statements to be credible, it must remand the issues in the Veteran's claim for the scheduling of a new VA examination in order that the VA examiner may consider the lay evidence in rendering his or her findings.  The Joint Motion also observed that, although the Veteran's complete service records were fire-related (e.g., destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri), the Veteran was not informed of this nor was he advised that he could submit alternative evidence.
The Board remanded this case in November 2009 pursuant to the terms of the Joint Motion.  During the pendency of the remand, the Veterans Law Judge who conducted the September 2006 Travel Board hearing ceased employment at the Board.  The Veteran was notified of this by letter in July 2013 and elected to have an additional hearing.  In April 2014 he and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The case is now returned for appellate review.


FINDING OF FACT

The Veteran's hearing loss and tinnitus are causally related to his acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Service Connection

The Veteran seeks service connection for hearing loss and tinnitus, as directly related to acoustic trauma in service.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran contends that his bilateral hearing loss and tinnitus are the result of acoustic trauma in service from his exposure to aircraft engines on the flight line. His DD-214 reflects that his most significant duty assignment was to the 19th Logistic Support Squadron, Kelly Air Force Base (AFB), Texas and that his military occupational specialty was an airplane mechanic.  This is consistent with his assertion that he was exposed to loud noises on flight lines during his job assignment as an airplane mechanic.  The Board finds that the Veteran's personnel records support his contentions that he likely had in-service noise exposure. 

The medical evidence shows that the Veteran currently has a bilateral hearing loss as defined by VA.  The first manifestations of hearing loss are noted in a December 1981 private hospital record.  The first documented complaints of tinnitus are in connection with the Veteran's April 2003 claim for VA disability benefits.  A July 2003 VA audiological examination report shows puretone thresholds at 2000 Hertz in the right and left ears are 80 decibels.  The report of a December 2003 VA examination reflects puretone thresholds at 2000 Hertz in the right ear is 80 decibels and in the left ear is 75 decibels.  See 38 C.F.R. § 3.385. 

As the record shows exposure to acoustic trauma in service and current findings of hearing loss and tinnitus, the determinative issue is whether there is any relationship between these.  

In November 2003, the Veteran provided multiple lay statements from himself, family members, and friends in support of his service connection claims.  The Veteran also provided additional lay statements in his Notice of Disagreement and substantive appeal of December 2004 and at the September 2006 and April 2014 Board hearings.  In summary, these lay statements assert that the Veteran has experienced ongoing hearing loss and tinnitus since his active duty service. 

The Veteran's service treatment records STRs are silent as to complaints, findings, or diagnosis of any hearing loss, and included no in-service reference to auditory trauma.  His August 1951 enlistment medical examination and his August 1955 discharge medical examination reported normal hearing, with 15/15 in each ear using the whispered voice test.  

After service the Veteran has undergone VA audiological examinations in July 2003, December 2003, and January 2013.  The corresponding examination reports provide nexus opinions which are unfavorable to the Veteran, however, the 2003 opinions do not address the lay statements in the claims file in rendering the expressed nexus opinions.  Therefore these opinions do not have any probative value.  The January 2013 opinion notes that the Veteran reported onset of hearing loss and tinnitus in the early 1960s but that he had extensive recreational and occupational noise exposure after service.  The Veteran testified at the April 2014 Board hearing that his exposure to noise after service was insignificant.  He testified that he would shoot clay birds two to three times per year and had no other significant noise exposure recreationally.  See April 2014 hearing testimony, pp. 4-6.  Occupationally he testified that he worked as a crane engineer but that there was only occasional engine noise that was not significant.  Id. at 6-7.

There are no other medical opinions of record addressing the etiology of the hearing loss and tinnitus.

After a careful review of the evidence of record, the Board finds that the Veteran has hearing loss and tinnitus disabilities related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he has continued to experience hearing loss and tinnitus since soon after service are found to be capable of lay observation, and thus his statements constitute competent evidence.  The U.S. Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his hearing loss and tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted consistent statements on medical records and written statements, as well as during his hearing testimony regarding the onset of his hearing loss and tinnitus.  Thus the Board will accept the Veteran's statements regarding experiencing hearing loss and tinnitus since service as credible, as it is consistent with his exposure to acoustic trauma in service.  Therefore, the Veteran's lay statements with respect to his complaints of hearing loss and tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

In weighing the conceded exposure to acoustic trauma in service, the medical evidence showing current findings of hearing loss and tinnitus, and the competent and credible statements from the Veteran regarding chronic symptomatology of hearing loss and tinnitus since soon after service, the Board finds that the evidence is relatively equally-balanced in terms of whether he has hearing loss and tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


